--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION
 
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of June 30, 2017 is by and among CELADON GROUP, INC. (the “Borrower”),
the Guarantors identified on the signature pages hereto, the Lenders identified
on the signature pages hereto and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


A.          Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has requested that the Lenders make certain amendments
to the Credit Agreement.


C.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The Loan Parties
hereby acknowledge and agree that, as of June 30, 2017, the Outstanding Amount
of the Committed Loans and L/C Obligations constitute valid and subsisting
obligations of the Loan Parties to the Lenders that are not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind. 
The Loan Parties hereby acknowledge the Loan Parties’ obligations under the
respective Loan Documents to which they are party.  Each of the Loan Parties
hereby (i) acknowledges that it has granted Liens in favor of the Administrative
Agent pursuant to, and is a party to, the Collateral Documents (including, with
respect to certain Guarantors, pursuant to the Joinder Agreements executed by
such Guarantors); (ii) reaffirms that each of the Liens created and granted in
or pursuant to the Collateral Documents is valid and subsisting as of the date
hereof; (iii) agrees that such Liens shall continue in effect as security for
all Obligations under the Loan Document and (iv) agrees that this Amendment
shall in no manner impair or otherwise adversely affect such Liens.


3.          Audit Events.


(a)          The Administrative Agent and the Lenders hereby acknowledge and
agree that, until the earlier of (x) September 30, 2017 and (y) such time as the
Borrower has received a determination from its auditors that the financial
statements of the Borrower as delivered prior to the date hereof impacted by the
Audit Events (as defined in that certain Fourth Amendment to Amended and
Restated Credit Agreement and Waiver dated as of May 1, 2017), or as the same
may be restated as

--------------------------------------------------------------------------------

deemed necessary by its auditors, can be relied upon, notice of which shall be
provided to the Administrative Agent promptly and in any event within one (1)
Business Day:


(i)          any representations and warranties as to preparation of financial
statements of the Borrower in accordance with GAAP made or deemed to be made by
the Loan Parties in connection with the delivery of (x) such financial
statements under Sections 6.01(a), 6.01(b), and 6.02(o) of the Credit Agreement
or (y) a Request for Credit Extension delivered under Section 4.02(c) of the
Credit Agreement, shall be deemed to be qualified in their entirety by reference
to and disclosure of the Audit Events, and no such representation or warranty
shall be deemed untrue solely as a result of the occurrence of the Audit Events;
and


(ii)          the existence of the Audit Events shall not, in and of itself,
constitute a failure to satisfy the condition precedent set forth in Section
4.02(a) of the Credit Agreement.


(b)          Prior to September 30, 2017, the Loan Parties shall not make any
Investment pursuant to Section 7.02(e) or (f) of the Credit Agreement, except
for the following in an aggregate amount not to exceed $4,000,000 at any one
time outstanding: (i) payroll, settlement, and similar advances to employees,
drivers (including independent contractors), consultants or other service
providers to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes, (ii) reasonable
and customary advances of relocation expenses to employees and repair expense to
independent contractors in the ordinary course of business, and (iii) advances
to the Borrower¹s Mexican subsidiaries in the ordinary course of business based
on accounts receivable generated by such subsidiaries not to exceed $750,000 at
any one time outstanding.


4.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:


(a)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and substituting the following
therefor:
“Applicable Rate” means the following percentages per annum as of the Fifth
Amendment Effective Date and thereafter, as determined from the following table:
Applicable Rate
Commitment
Fee
LIBOR
Floating
Rate +
Eurodollar
Rate +
Letters of
Credit
Base
Rate +
 
.15%
2.75%
2.75%
2.75%
1.75%
 



Notwithstanding anything to the contrary contained in this definition, the
determination of Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“L/C Sublimit” means an amount equal to $35,000,000.  The L/C Sublimit is part
of, and not in addition to, the Aggregate Commitments.
2

--------------------------------------------------------------------------------

“Maximum Outstanding Amount” means $226,300,000, as such amount may be reduced
pursuant to Section 2.02(f) or increased up to an amount not to exceed the
Aggregate Commitments with the written consent of the Required Lenders.


(b)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions to such section in the appropriate alphabetical order:
“Adjusted CTSI Revenue” means, for each calendar month, combined total revenue
of Celadon Trucking Services, Inc. and Celadon Logistics Services, Inc., as
determined in accordance with GAAP, less fuel surcharge revenue, less revenue
derived from the Loan Parties’ facility in Rocky Mount, North Carolina, less
revenue derived from flatbed trucking services.
“Adjusted EBITDAR” means, for any period, Consolidated Net Income for such
period, plus, to the extent deducted in determining Consolidated Net Income,
income taxes, interest expense, depreciation and amortization and Rent Expense
for such period, plus (minus), to the extent deducted (included) in determining
Consolidated Net Income, losses (gains) attributed from ownership in 19th
Capital Group LLC (provided that cash distributions and dividends paid to
Borrower from 19th Capital Group LLC shall not be subtracted from Consolidated
Net Income), plus, without duplication, the sum of the following amounts to the
extent deducted in determining Consolidated Net Income for such period: (i)
extraordinary losses, (ii) unusual or non-recurring losses or expenses
(including, without limitation, accruals in respect of potential class action
awards or settlements), (iii) adjustments to balance sheet accruals in
connection with closing, review, and audit of fiscal 2016, of each of the 2017
fiscal quarters, and the fiscal year ending June 30, 2017, whether or not in
connection with the investigation initiated by the Borrower's Audit Committee in
fiscal year 2017, (iv) non-cash compensation expense, (v) non-cash exchange,
translation, or performance losses relating to any hedging transactions or
foreign currency fluctuations, (vi) non-cash deferred debt amortization expense,
early extinguishment of debt expense, original issue discount amortization or
similar non-cash amounts attributable to financing, (vii) non-cash losses on
sales, impairment, or write-downs of tangible or intangible assets and any costs
and expenses associated with any dispositions of assets, (viii) expenses and
charges relating to the investigation initiated by the Borrower’s Audit
Committee initiated in fiscal year 2017, (ix) costs and expenses associated with
the refinancing of this Agreement and the closing of transactions intended to
refinance the Obligations (including both the Borrower’s and the Lenders’
professional fees, amendment fees, and investment banking “success” or similar
fees),  (x) accruals for liability, workers' compensation, health, cargo, and
other claims, or litigation related thereto, incurred after June 30, 2017, to
the extent such accrued amounts have not been paid in cash and which the
Borrower reasonably does not expect to be required to pay in cash during the
then-current calendar quarter, (xi) to the extent any business unit is disposed
of after June 30, 2017, an amount equal to the Adjusted EBITDAR associated with
such business unit for the twelve months ended June 30, 2017, prorated for the
number of days for which such business unit is not included in Adjusted EBITDAR
otherwise calculated hereby, and (xii) other items approved by the Required
Lenders.
“Borrower Financial Advisor” means the financial advisor retained by the Loan
Parties prior to the Fifth Amendment Effective Date and any replacement
financial
3

--------------------------------------------------------------------------------

advisor reasonably acceptable to the Administrative Agent and otherwise
conforming to the requirements of Section 7.14.
“Disbursements” means, for any period, the sum of gross disbursements (excluding
(x) issuances of Letters of Credit, (y) payments in respect of liabilities
incurred in connection with the Wilmoth Litigation and (z) disbursements for
fees and costs of the Agent Financial Advisor and counsels to the Administrative
Agent and Lenders) by the Disbursement Parties during such period.
“Disbursement Budget” means that certain budget of monthly aggregate
Disbursements for the months of July, August and September 2017 prepared by the
Borrower, approved by the Borrower Financial Advisor.
“Disbursement Parties” means the Borrower and all Subsidiaries of the Borrower
other than the Net Parties.
“Excluded Real Property” means the parcels of real property owned by the Loan
Parties located at the following addresses: (a) 2955 E. 600 S, Warren, Indiana;
(b) Osborn Lot, Tallahassee Street and Crenshaw Avenue, Gadsden, AL; (c) 112
Garford Avenue, Lima, OH; (d) 101 Dollar Street, Ottoville, OH; (e) 110 East Oak
Street, Butler, IN; (f) 330 Mid State Truck Plaza, Little Rock, AR; (g) 5523 US
Highway 301 South, Hope Mills, NC; and (h) 1707 N. 5th Street, Union City, TN.
“Fifth Amendment Effective Date” means June 30, 2017.
“Investment Banker” means the investment banker retained by the Loan Parties
prior to the Fifth Amendment Effective Date and any replacement investment
banker reasonably acceptable to the Administrative Agent and otherwise
conforming to the requirements of Section 7.15.
“Maximum Borrowing Amount” means an amount equal to $192,163,675.22, as such
amount may be reduced pursuant to Section 2.02(f) or increased up to an amount
not to exceed the Aggregate Commitments with the written consent of the Required
Lenders.
“Net Parties” means Taylor Express Inc.; Buckler Logistics, Inc.; Buckler
Transport, Inc; Buckler Distribution Center; Distribution, Inc.; Celadon
Mexicana, S.A. de C.V.; Servicios de Transportacion; Leasing Servicios, S.A. de
C.V.; Jaguar Logistics A.A. de C.V.; Servicios Corporativos Jaguar; Celadon
Canadian Holdings Limited; and Hyndman Transport Limited.
“Sale or Financing Transaction” means (i) any Disposition by any Loan Party or
Subsidiary of any parcel of real property (other than that the Savannah
Property, to the extent such property is subjected to a sale-leaseback
transaction not prohibited by this Agreement) or (ii) incurrence by any Loan
Party or Subsidiary of any Indebtedness that is secured by a Lien on any parcel
of real property (excluding the incurrence of Indebtedness secured by a Lien on
(x) the Loan Parties’ Canadian headquarters property located in Ayr, Ontario,
Canada, or (y) the Savannah Property).
“Savannah Property” means that certain property under purchase agreement located
in the City of Pooler, Chatham County, Georgia.
4

--------------------------------------------------------------------------------

“Wilmoth Litigation” means Wilmoth et al v. Celadon Trucking Services, Inc.
(c)          Section 2.02(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          Notwithstanding any of the provisions of this Agreement to the
contrary and subject to the other borrowing limitations of this Agreement, (i)
the Total Outstandings shall not exceed the Maximum Outstanding Amount and (ii)
the Outstanding Amount of all Loans shall not exceed the Maximum Borrowing
Amount, in each case, at any time without the prior written consent of the
Required Lenders.  In the event that any Loan Party or Subsidiary consummates
any Sale or Financing Transaction with respect to any parcel of real property
located in Canada, the Maximum Outstanding Amount and the Maximum Borrowing
Amount shall each be reduced by an amount equal to the amount by which, if any,
the aggregate amount of cash proceeds (net of any commissions and other
reasonable and customary transaction costs incurred by such Loan Party in
connection with such transaction) received by such Loan Party or Subsidiary in
connection with all such Sale or Financing Transactions consummated after the
Fifth Amendment Effective Date, rounded down to the nearest whole multiple of
$100,000, exceeds $25,000,000.
(d)          Section 2.05(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          If for any reason, at any time, the ratio of (a) Total Assets as
set forth in the Asset Coverage Ratio Certificate delivered pursuant to Section
6.02(h) with respect to the last Business Day of the preceding calendar week or
month (as applicable) to (b) Total Outstandings is less than (i) 0.70 to 1.0 at
any time on or prior to September 22, 2017 or (ii) 1.50 to 1.0 at any time after
September 22, 2017, the Borrower shall on the next Business Day prepay Loans
and/or Cash Collateralize the Dollar Equivalent of the L/C Obligations in the
aggregate amount necessary to reduce the Total Outstandings to an amount that
would comply with the applicable foregoing ratio, without a corresponding
reduction of the Aggregate Commitments, the Maximum Outstanding Amount or the
Maximum Borrowing Amount.
(e)          Section 2.05 of the Credit Agreement is hereby amended by adding
the following new clauses (g) and (h) to such section:
(g)          Upon the consummation of any Sale or Financing Transaction with
respect to any parcel of real property located in Canada, the Borrower shall on
the next Business Day prepay Loans and/or Cash Collateralize the Dollar
Equivalent of the L/C Obligations in an amount equal to the amount of cash
proceeds (net of any commissions and other reasonable and customary transaction
costs incurred by any Loan Party or Subsidiary in connection with such Sale or
Financing Transaction) received by the applicable Loan Party or Subsidiary in
connection with such Sale or Financing Transaction, without a corresponding
reduction of the Aggregate Commitments or, except as provided in Section
2.02(f), the Maximum Outstanding Amount or the Maximum Borrowing Amount.
(h)          Upon the consummation of any incurrence of Indebtedness permitted
under Section 7.03(g), the Borrower shall on the next Business Day prepay Loans
and/or
5

--------------------------------------------------------------------------------

Cash Collateralize the Dollar Equivalent of the L/C Obligations in an amount
equal to the amount of cash proceeds (net of any commissions and other
reasonable and customary transaction costs incurred by any Loan Party in
connection with such transaction) received by the applicable Loan Party or
Subsidiary in connection with such incurrence of Indebtedness, without a
corresponding reduction of the Aggregate Commitments, the Maximum Outstanding
Amount or the Maximum Borrowing Amount.
(f)          Section 4.02(f) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(f)          After giving effect to the proposed Credit Extension, the ratio of
(a) Total Assets as set forth in the Asset Coverage Ratio Certificate delivered
pursuant to Section 6.02(h) with respect to the last Business Day of the
preceding calendar week or month (as applicable) to (b) Total Outstandings shall
not be less than (i) 0.70 to 1.0 at any time on or prior to September 22, 2017
or (ii) 1.50 to 1.0 at any time after September 22, 2017.
(g)          Section 6.02(o) of the Credit Agreement is hereby amended by adding
the following proviso to the end of such section: “provided that the foregoing
reports and information required under this clause (o) with respect to the
calendar month ended May 31, 2017 shall be delivered to the Administrative Agent
on or before July 10, 2017.”
(h)          Section 6.02 of the Credit Agreement is hereby amended by (i)
replacing the words “second Business Day” in each of clauses (h), (i), (j), (k)
and (l) of such section with the words “third Business Day”; (ii) replacing the
period at the end of clause (q) of such section with a semicolon and (iii)
adding the following new clauses (r), (s), (t), (u) and (v) to such section:
(r)          on or before July 31, 2017, (i) a confidential information
memorandum with respect to a financing transaction that would result in the
repayment in full of all Obligations under the Loan Documents (including through
a facility such as the one contemplated by the ABL Term Sheet or otherwise) and
(ii) an updated business plan and financial projections meeting the requirements
set forth in Section 6.02(m) and approved by the Borrower Financial Advisor;
(s)          prior to 12:00 pm Eastern time on the third Business Day of each
calendar month, commencing with the third Business Day of August, a report
setting forth actual Disbursements for the disbursement period referenced in
Section 6.12(d) ending on or most recently prior to such reporting date along
with a reconciliation of such amounts with the Disbursement Budget;
(t)          prior to 12:00 pm Eastern time on the third Business Day of each
calendar week, a certificate stating the aggregate balance of cash, cash
equivalents and short-term marketable debt securities held by the Loan Parties
in deposit accounts maintained at Mexican financial institutions as of the last
Business Day of the preceding calendar week; and
(u)          prior to 12:00 pm Eastern time on the tenth Business Day of each
calendar month, a certificate stating Adjusted CTSI Revenue of the Loan Parties
for the preceding calendar month; and
6

--------------------------------------------------------------------------------

(v)          within thirty (30) days of the end of July 2017 and each calendar
month thereafter, a certificate stating Adjusted EBITDAR of the Loan Parties for
the twelve-month period ended as of the last day of such month.
(i)          Section 6.12 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.12          Financial Covenants.
(a)          Lease Adjusted Total Debt To EBITDAR Ratio.  Maintain on a
consolidated basis the Lease Adjusted Total Debt to EBITDAR Ratio not exceeding
4.00 to 1.00 as of any fiscal quarter end, commencing with the fiscal quarter
ending September 30, 2017.
(b)          Fixed Charge Coverage Ratio.  Maintain on a consolidated basis a
Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 as of each fiscal
quarter end, commencing with the fiscal quarter ending September 30, 2017.
(c)          Asset Coverage Ratio.  Not permit the Asset Coverage Ratio to be
less than (i) 0.70 to 1.0 as of the last Business Day of any calendar week
ending on or prior to September 29, 2017 and (ii) 1.50 to 1.0 as of the last
Business Day of any calendar week ending after September 22, 2017.
(d)          Maximum Disbursements.  Not permit the aggregate amount of
Disbursements of the Loan Parties to exceed (i) $99,008,000 for the period
beginning July 1, 2017 and ending July 29, 2017; (ii) $104,585,000 for the
period beginning July 30, 2017 and ending August 26, 2017; and (iii)
$107,628,000 for the period beginning August 27, 2017 and ending September 30,
2017.
(e)          Adjusted CTSI Revenue.  Maintain Adjusted CTSI Revenue of not less
than (i) $35,200,000 for the month of June 2017, (ii) $31,300,000 for the month
of July 2017 and (iii) $35,600,000 for the month of August 2017.
(f)          Adjusted EBITDAR.  Maintain Adjusted EBITDAR, on a trailing twelve
month basis, not less than (i) $77,404,000 for the twelve-month period ending
July 31, 2017 and (ii) $68,616,000 for the twelve-month period ending August 31,
2017.
(j)          Section 6.16 of the Credit Agreement is hereby amended by deleting
the word “other” immediately before the word “Wednesday” in such section.
(k)          Section 6.17 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.17          Titled Vehicles.  As soon as possible but not later than (i) June
30, 2017 (or such later date agreed to by the Administrative Agent) with respect
to Vehicles for which a duplicate title certificate is not needed (which,
together with all Vehicles for which the Borrower has applied to the applicable
state Governmental Authority for a duplicate certificate of title, represent an
amount not less than 89% of the total number of Vehicles required for compliance
with this Section 6.17); and (ii) July 14, 2017 (or such
7

--------------------------------------------------------------------------------

later date agreed to by the Administrative Agent) with respect to all remaining
Vehicles, the Borrower and the U.S. Guarantors shall file or cause to be filed,
or delivered to the Administrative Agent’s designee for filing, in each office
in each jurisdiction which the Administrative Agent shall deem reasonably
necessary to perfect its Liens on the Vehicles designated by the Administrative
Agent (which shall exclude any Vehicles that are currently encumbered by a
Permitted Lien and Lien Prohibited Vehicles), applications for certificates of
title or ownership (and any other necessary documentation) indicating the
Administrative Agent’s first priority Lien on such Vehicle covered by such
certificate.  For the avoidance of doubt, the Loan Parties shall be responsible
for paying, or reimbursing the Administrative Agent, as applicable, for all
fees, costs and other expenses incurred in connection with perfecting the Liens
of the Administrative Agent on such Vehicles.
(l)          Section 6.18 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.18          Real Property.
(a)          With respect to each parcel of real property owned by the Borrower
or any U.S. Guarantor with an estimated fair market value in excess of
$5,000,000 (as reasonably determined by the Administrative Agent), the Loan
Parties shall deliver to the Administrative Agent the following on or before
July 14, 2017 (or such later date agreed to by the Administrative Agent), in
each case in form and substance satisfactory to the Administrative Agent: (i) an
environmental assessment of the real property prepared by an environmental
engineer reasonably acceptable to the Administrative Agent, and accompanied by
such reports, certificates, studies or data as Administrative Agent may
reasonably require, which shall have been prepared not earlier than six months
prior to the Fifth Amendment Effective Date, (ii) unless waived by the
Administrative Agent in its discretion, an ALTA survey prepared and certified to
the Administrative Agent by a surveyor acceptable to the Administrative Agent;
(iii) flood zone determination certificates; (iv) copies of owner’s title
insurance policies or property deeds and (v) such other information,
documentation, and certifications as may be reasonably required by the
Administrative Agent.  The Loan Parties shall cooperate with the Administrative
Agent and permit the Administrative Agent to obtain appraisals of the Borrower’s
and U.S. Guarantors’ real property, and the Loan Parties shall reimburse the
Administrative Agent promptly upon demand for all costs and expenses incurred by
the Administrative Agent in connection with such appraisals.
(b)          With respect to each parcel of real property owned by the Borrower
or any U.S. Guarantor with an estimated fair market value in excess of
$5,000,000 (as reasonably determined by the Administrative Agent), the Borrower
or the applicable U.S. Guarantor shall provide to the Administrative Agent, on
or before the Fifth Amendment Effective Date, a Mortgage and, on or before July
14, 2017 (or such later date as agreed to by the Administrative Agent), such
other Real Property Security Documents as the Administrative Agent may request
to cause such property to be subject at all times to a first priority, perfected
Lien (subject in each case to Liens permitted under Section 7.01) in favor of
the Administrative Agent for the benefit of the Lenders to
8

--------------------------------------------------------------------------------

secure the Obligations; provided that the requirements of this Section 6.18(b)
with respect to any parcel of real property may be waived at the election of the
Required Lenders.
(c)          With respect to each parcel of real property owned by the Borrower
or any U.S. Guarantor with an estimated fair market value equal to or less than
$5,000,000 (as reasonably determined by the Administrative Agent), excluding the
Excluded Real Property, the Loan Parties shall deliver to the Administrative
Agent the following on or before July 28, 2017 (or such later date agreed to by
the Administrative Agent), in each case in form and substance satisfactory to
the Administrative Agent: (i) an environmental assessment of the real property
prepared by an environmental engineer reasonably acceptable to the
Administrative Agent, and accompanied by such reports, certificates, studies or
data as Administrative Agent may reasonably require, which shall have been
prepared not earlier than six months prior to the Fifth Amendment Effective
Date, (ii) unless waived by the Administrative Agent in its discretion, an ALTA
survey prepared and certified to the Administrative Agent by a surveyor
acceptable to the Administrative Agent; (iii) flood zone determination
certificates; (iv) copies of owner’s title insurance policies or property deeds
and (v) such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.  The Loan Parties shall
cooperate with the Administrative Agent and permit the Administrative Agent to
obtain appraisals of the Borrower’s and U.S. Guarantors’ real property, and the
Loan Parties shall reimburse the Administrative Agent promptly upon demand for
all costs and expenses incurred by the Administrative Agent in connection with
such appraisals.
(d)          On or before July 28, 2017 (or such later date as agreed to by the
Administrative Agent), with respect to each parcel of real property owned by the
Borrower or any U.S. Guarantor with an estimated fair market value equal to or
less than $5,000,000 (as reasonably determined by the Administrative Agent),
excluding the Excluded Real Property, the Borrower or the applicable U.S.
Guarantor shall provide to the Administrative Agent a Mortgage and such other
Real Property Security Documents as the Administrative Agent may request to
cause such property to be subject at all times to a first priority, perfected
Lien (subject in each case to Liens permitted under Section 7.01) in favor of
the Administrative Agent for the benefit of the Lenders to secure the
Obligations; provided that the requirements of this Section 6.18(d) with respect
to any parcel of real property may be waived at the election of the Required
Lenders.
(e)          Notwithstanding any provision in this Agreement to the contrary, in
no event shall any Lender (other than the Lender that serves as the
Administrative Agent) obtain the benefit of any Liens on real property
Collateral that constitutes a building or manufactured (mobile) home (each a
“Building”), in each case until such time as such Lender notifies the
Administrative Agent and the Borrower that such Lender has elected to obtain the
benefit of such Liens on real property Collateral that constitutes a Building
following such Lender’s determination that all applicable flood insurance
regulation requirements have been satisfied.  Upon such notice, such Lender
shall automatically obtain the
9

--------------------------------------------------------------------------------

benefit of any Liens on real property Collateral that constitutes a Building
without the need for further action by any party.
(m)          Section 6.20 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.20          Deposit Accounts.  From and after July 28, 2017 (or such later
dated agreed to by the Required Lenders), maintain all of their deposit accounts
with the Administrative Agent or with another financial institution that has
entered into a deposit account control agreement with the Administrative Agent
and the applicable Loan Party in form and substance satisfactory to the
Administrative Agent; provided that deposit accounts maintained at Mexican
financial institutions shall be excluded from the requirements of this Section
6.20 to the extent that the aggregate balance of cash, cash equivalents and
short-term marketable debt securities held by the Loan Parties in such deposit
accounts does not exceed $1,500,000 at any time, subject to temporary variances
from such amount disclosed to and approved by the Administrative Agent.
(n)          The following new Section 6.21 is hereby added to the Credit
Agreement:
6.21          Perfection Certificate.  On or before July 31, 2017 (or such later
dated agreed to by the Administrative Agent), the Loan Parties shall execute and
deliver to the Administrative Agent a perfection certificate in the form
provided by the Administrative Agent prior to the Fifth Amendment Effective
Date.
(o)          The following new Section 6.22 is hereby added to the Credit
Agreement:
6.22          Canadian Collateral.  On or before the July 28, 2017, the Canadian
Loan Parties shall execute and deliver such Collateral Documents as the
Administrative Agent may reasonably request for the purpose of granting and
perfecting Liens in favor of the Administrative Agent on substantially all
assets of the Canadian Loan Parties excluding (i) real property assets located
in Canada; (ii) any assets encumbered by Liens as of the Fifth Amendment
Effective Date, so long as such Liens were permitted under Section 7.01 as in
effect immediately prior to the Fifth Amendment Effective Date; and (iii) any
assets intended to be encumbered, or actually encumbered, by Liens permitted
under Section 7.01(k) so long as the Indebtedness intended to be incurred
pursuant to Section 7.03(g) is incurred on or prior to August 31, 2017 (or such
later dated agreed to by the Administrative Agent).
(p)          Section 7.01 of the Credit Agreement is hereby amended (i) by
deleting the word “and” from the end of clause (i) of such section; (ii) by
replacing the period at the end of clause (j) of such section with “; and” and
(iii) adding the following new clause (k) to such section:
(k)          Liens granted by Canadian Subsidiaries encumbering Canadian
Vehicles securing Indebtedness permitted under Section 7.03(g).
(q)          Section 7.03 of the Credit Agreement is hereby amended (i) by
deleting the word “and” from the end of clause (e) of such section; (ii) by
replacing the period at the end of clause (f) of such section with a semicolon
and (iii) adding the following new clauses (g) and (h) to such section:
10

--------------------------------------------------------------------------------

(g)          Indebtedness of Canadian Subsidiaries not exceeding $27,000,000
secured by the Liens permitted under Section 7.01(k) hereof, and any
refinancings, refundings, renewals and extensions thereof; and
(h)          to the extent constituting Indebtedness, any Investment permitted
under Section 7.02(b).
(r)          The following new Sections 7.14, 7.15 and 7.16 are hereby added to
the Credit Agreement:
7.14          Borrower Financial Advisor.  Terminate or limit the scope of the
Borrower Financial Advisor’s engagement without the prior written consent of the
Administrative Agent unless the Borrower Financial Advisor is immediately
replaced with another nationally known advisory firm whose identity and scope of
engagement are reasonably acceptable to the Administrative Agent.
7.15          Investment Banker.  Terminate or limit the scope of the Investment
Banker’s engagement without the prior written consent of the Administrative
Agent unless the Investment Banker is immediately replaced with another
investment banker whose identity and scope of engagement are reasonably
acceptable to the Administrative Agent.
7.16          Sale or Financing Transactions.  Consummate, or agree to
consummate, any Sale or Financing Transaction with respect to any parcel of real
property, other than any parcel of real property located in Canada, without the
prior written consent of the Required Lenders.
(s)          Section 8.01(e)(i) of the Credit Agreement is hereby amended by
replacing the words “(other than Indebtedness hereunder and Indebtedness under
Swap Contracts)” in such section with the following words: “(other than (x)
Indebtedness under any capital lease, Synthetic Lease Obligation or purchase
money obligation permitted under Section 7.03 with respect to any Vehicle so
long as the applicable lessor or holder of such obligation does not take any
action against the applicable Loan Party or Vehicle, or, to the extent
constituting Indebtedness, the Indebtedness under the purchase agreement for the
Savannah Property, in each case so long as such failure could not reasonably be
expected to have a Material Adverse Effect, (y) Indebtedness hereunder and (z)
Indebtedness under Swap Contracts)”.
(t)          Section 8.01(h)(i) of the Credit Agreement is hereby amended by
replacing the amount $10,000,000 in such section with the amount $5,000,000.
5.          Amendment Fee.  In consideration of the Lenders’ agreements set
forth herein, the Borrower shall pay to the Administrative Agent, for the
account of each Consenting Lender according to its Applicable Percentage, an
amendment fee (the “Amendment Fee”) in an amount equal to 1.0% of such
Consenting Lender’s Applicable Percentage of the Maximum Outstanding Amount as
of the Fifth Amendment Effective Date ($226,300,000).  The Amendment Fee shall
be fully-earned and non-refundable as of the date hereof.  25% of the Amendment
Fee shall be due and payable on the Amendment Effective Date, and the remaining
75% of the Amendment Fee shall be due and payable upon the earliest to occur of
the Maturity Date, acceleration of any Obligations under the Loan Documents or
repayment in full of the Obligations under the Loan Documents (other than
contingent indemnification obligations, Banking Services Obligations and the
obligation to pay the remaining 75%
11

--------------------------------------------------------------------------------

of the Amendment Fee).  As used herein, “Consenting Lender” means a Lender that
executes and delivers to the Administrative Agent a signature page to this
Amendment on or prior to 12:00 pm Eastern time on June 30, 2017.


6.          Reporting.  For the avoidance of doubt, the Loan Parties shall
deliver a Compliance Certificate and all other financial reports with respect to
the fiscal quarter ending June 30, 2017 as and when required under the Credit
Agreement notwithstanding the absence of financial covenants with respect to
such fiscal quarter.


7.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent) of
the following conditions precedent:


(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors, Lenders constituting
Required Lenders and the Administrative Agent;


(b)          receipt by the Administrative Agent, for distribution to the
Consenting Lenders according to each Consenting Lender’s Applicable Percentage,
of payment of 25% of the Amendment Fee;


(c)          receipt by the Administrative Agent of the Disbursement Budget in
form and substance reasonably acceptable to the Required Lenders;


(d)          receipt by the Administrative Agent of Mortgages duly executed by
the applicable Loan Parties with respect to each parcel of real property owned
by the Borrower or any U.S. Guarantor with an estimated fair market value in
excess of $5,000,000 (as reasonably determined by the Administrative Agent).


(e)          receipt by the Administrative Agent of opinions of legal counsel to
the Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof;


(f)          receipt by the Administrative Agent of a certificate of each Loan
Party dated as of the date hereof signed by a Responsible Officer of such Loan
Party (A) certifying and attaching resolutions adopted by the board of directors
or equivalent governing body of such Loan Party approving this Amendment and (B)
in the case of the Borrower, certifying that, after giving effect to this
Amendment, (1) the representations and warranties of each Loan Party contained
in Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events, and (2) no Default exists after giving effect to
this Amendment;


(g)          receipt by the Administrative Agent of reimbursement from the
Borrower for all reasonable and documented fees and costs (including without
limitation (A) all costs incurred in connection with appraisals and perfection
of Liens on Vehicles and (B) reasonable fees and costs of (i) counsel to the
Administrative Agent and (ii) the Agent Financial Advisor) incurred in
connection with the Loan Documents through the Fifth Amendment Effective Date;
and
12

--------------------------------------------------------------------------------

(h)          receipt by each Lender of reimbursement from the Borrower for all
reasonably fees and costs of counsel to such Lender incurred in connection with
the Loan Documents through the Fifth Amendment Effective Date.


8.          Payment of Fees and Expenses.  Promptly, and in any event within 5
Business Days of demand therefor, the Borrower shall reimburse the
Administrative Agent for all fees and expenses of the Administrative Agent
(including without limitation, all fees and expenses of counsel and financial
advisors to the Administrative Agent and all appraisal, inspection and other
costs incurred by the Administrative Agent) and any Lender for all fees and
expenses of counsel to such Lender, in each case, incurred in connection with
the Loan Documents, including without limitation this Amendment.


9.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any of the Loan Parties may have or claim to have against any
entity within the Lender Group.


10.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.


11.          Representations and Warranties; No Default.  Each Loan Party
represents and warrants to the Administrative Agent and each Lender that (a) any
forecasts of cash flows and other projections delivered to the Administrative
Agent or any Lender prior to the Fifth Amendment Effective Date reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each Loan Party contained in Article V of the
Credit Agreement or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, in each case, other than with respect to the Audit
Events, and (c) after giving effect to this Amendment, no Default exists,
including without limitation any Default under Section 8.01(e) of the Credit
Agreement.


12.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


13.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.
13

--------------------------------------------------------------------------------

14.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
 
15.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.
 
BORROWER:
 
CELADON GROUP, INC.
           
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Executive Vice President, Chief Financial Officer,
and Treasurer
       
GUARANTORS:
 
CELADON TRUCKING SERVICES, INC.
           
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
CELADON LOGISTICS SERVICES, INC.
           
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
QUALITY EQUIPMENT LEASING, LLC
           
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
CELADON E-COMMERCE, INC.
           
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
TRANSPORTATION SERVICES
INSURANCE COMPANY, INC.
           
By:
/s/ Chase Welsh
   
Name:
Chase Welsh
   
Title:
Secretary
                   
A&S SERVICES GROUP, LLC
           
By:
/s/ Kenneth Buck, Jr.
   
Name:
Kenneth Buck, Jr.
   
Title:
Chief Executive Officer and President

CELADON GROUP, INC.
FIFTH AMENDMENT

--------------------------------------------------------------------------------



GUARANTORS:
 
OSBORN TRANSPORTATION, INC.
           
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
CELADON CANADIAN HOLDINGS, LIMITED
           
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
HYNDMAN TRANSPORT LIMITED
 
By:  Celadon Trucking Services, Inc.,
its sole Member
           
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
AMERICAN QUALITY, LLC
 
By:  The American Franchising Group LLC,
its sole Member
 
By:   Quality Companies LLC, its sole member
           
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
BEE LINE, INC.
           
By:
/s/ Kenneth Core
   
Name:
Kenneth Core
   
Title:
Secretary



CELADON GROUP, INC.
FIFTH AMENDMENT

--------------------------------------------------------------------------------



GUARANTORS:
 
BUCKLER TRANSPORT, INC.
           
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
CELADON DRIVING ACADEMY, LLC
 
By:  Celadon Trucking Services, Inc.,
its sole Member
           
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
CELADON REALTY, LLC
 
By:  Celadon Group, Inc., its sole Member
           
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Executive Vice President, Chief Financial Officer,
and Treasurer
                   
DISTRIBUTION, INC.
           
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
EAGLE LOGISTICS SERVICES INC.
           
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer



CELADON GROUP, INC.
FIFTH AMENDMENT

--------------------------------------------------------------------------------



GUARANTORS:
 
HOME MANAGEMENT PROS, LLC
 
By:  The American Franchising Group LLC,
its sole Member
 
By:  Quality Companies LLC, its sole member
           
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
PROSAIR TECHNOLOGIES, LLC
 
By:   Quality Companies LLC, its sole member
           
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer
                   
QUALITY COMPANIES LLC
 
By:  Celadon Trucking Services, Inc.,
its sole Member
           
By:
/s/ Bobby Peavler
   
Name:
Bobby Peavler
   
Title:
Treasurer
                   
TAYLOR EXPRESS, INC.
           
By:
/s/ Kenneth Core
   
Name:
Kenneth Core
   
Title:
Secretary



CELADON GROUP, INC.
FIFTH AMENDMENT

--------------------------------------------------------------------------------



GUARANTORS:
 
THE AMERICAN FRANCHISING GROUP LLC
 
By:   Quality Companies LLC, its sole member
           
By:
/s/ Paul Will
   
Name:
Paul Will
   
Title:
Chief Executive Officer





CELADON GROUP, INC.
FIFTH AMENDMENT

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
           
By:
/s/ Andrew J. Maidman
   
Name:
Andrew J. Maidman
   
Title:
Senior Vice President
               
LENDERS:
 
BANK OF AMERICA, N.A., as a Lender
           
By:
/s/ Andrew J. Maidman
   
Name:
Andrew J. Maidman
   
Title:
Senior Vice President
                   
WELLS FARGO BANK, N.A., as a Lender
           
By:
/s/ Kristine Netjes
   
Name:
Kristine Netjes
   
Title:
Senior Vice President
                   
CITIZENS BANK, N.A., as a Lender
           
By:
/s/ Diane Mullan-Cromwell
   
Name:
Diane Mullan-Cromwell
   
Title:
Senior Vice President

 
Back to Form 8-K [form8k.htm]

 


CELADON GROUP, INC.
FIFTH AMENDMENT